Citation Nr: 0942691	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to an evaluation in excess of 20 percent for 
low back strain. 

3. Entitlement to an evaluation in excess of 10 percent for 
Morton's neuroma with osteoarthritis of the first 
metatarsophalangeal joint of the right foot from March 11, 
2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 
1989. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
A January 2004 rating decision granted service connection for 
Morton's neuroma, with osteoarthritis of the first 
metatarsophalangeal joint, right foot with a noncompensable 
evaluation and granted an increased rating of 20 percent for 
the Veteran's previously service connected low back strain.  
A July 2004 rating decision denied service connection for 
depression and tinnitus.  

A subsequent July 2006 rating decision granted an initial 
rating of 10 percent for Morton's neuroma, with 
osteoarthritis of the first metatarsophalangeal joint, right 
foot.  As the 10 percent evaluation did not constitute a full 
grant of all benefits possible, and as the Veteran has not 
withdrawn his claim, the issue concerning entitlement to an 
increased rating for Morton's neuroma, with osteoarthritis of 
the first metatarsophalangeal joint, right foot remains 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2007 a hearing was held by the undersigned Acting 
Veteran's Law Judge. The transcript is of record.   

In August 2007 the Board denied an initial rating greater 
than 10 percent for Morton's neuroma, with osteoarthritis of 
the first metatarsophalangeal joint, right foot prior to 
March 11, 2006 but remanded the claims for an increased 
rating for Morton's neuroma, with osteoarthritis of the first 
metatarsophalangeal joint, right 


foot from March 11, 2006, as well as the issues of an 
increased rating for lower back strain and service connection 
for tinnitus, for VA examinations.  The issue of service 
connection for depression initially on appeal before the 
Board was subsequently granted by the RO following the August 
2007 remand and is therefore no longer on appeal. 

The issue of an increased rating for Morton's neuroma, with 
osteoarthritis of the first metatarsophalangeal joint, right 
foot from March 11, 2006 is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that the Veteran's tinnitus was manifest in service or is 
causally related to service or was aggravated beyond the 
natural progression during active military service. 

2.  The Veteran's service connected low back strain is 
manifested by no findings of incapacitating episodes of 
intervertebral disc syndrome requiring prescribed bed rest of 
four weeks or greater; findings of intact sensation, motor 
strength, and reflexes, but no demonstrated neurological 
deficits; a range of motion measured at 48 degrees forward 
flexion, 9 degrees extension, 46 degrees bilateral lateral 
flexion, and 15 degrees bilateral lateral rotation, equating 
to no more than moderate limitation of motion with no 
evidence of ankylosis; no findings of vertebral fracture or 
loss of vertebral body height; and no findings of listing of 
the whole spine to the opposite side, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space(s), or some of the above with 
abnormal mobility on forced motion.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102 (2009).

2.  The criteria for a current evaluation greater than 20 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5295, 5293 (effective 
prior to September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2003. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the initial notification did not advise the Veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, the Veteran was informed 
of such in an August 2007 letter and the claim was 
subsequently readjudicated in an August 2009 Supplemental 
Statement of the Case. 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board, which he did. 
 All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection -Tinnitus

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of the 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The service treatment records show no evidence of tinnitus 
prior to service, no evidence of tinnitus during service and 
no evidence of tinnitus upon exit from service.  The first 
suggestion of tinnitus was the Veteran's claim for tinnitus 
in June 2003.  The earliest objective evidence of tinnitus 
was at a March 2004 VA examination, 15 years after service, 
at which the Veteran reported that he had experienced ringing 
in his ears prior to service. 

In August 2007 the Board remanded the claim to determine 
whether the Veteran's tinnitus pre-existed service.  In 
response to the Board's remand, the July 2008 VA examiner 
noted that review of the Veteran's claim file failed to 
reveal any documentation pertaining to a complaint, diagnosis 
or treatment of tinnitus while on active duty or prior to 
enlistment.  Therefore as there is no objective evidence of 
tinnitus prior to or during service, there cannot be an 
aggravation, a worsening of the condition beyond the natural 
progression, of the Veteran's tinnitus during service.  

Additionally the Board finds there is no evidence of tinnitus 
during service and the first evidence of tinnitus was in 
March 2004, 15 years after service.  The service treatment 
records are silent as to any complaints or findings of 
tinnitus.  There is no evidence that tinnitus was incurred in 
service. 

The preponderance of the evidence is against the service 
connection claim for tinnitus; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Increased Rating -Back 

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder.  
38 C.F.R. § 1155 (West 2002).   Separate diagnostic codes 
identify the various disabilities. Id.  It is necessary to 
evaluate the disability from the point of view of the Veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The Veteran has testified that his lower back disability is 
more severely disabling than the current 20 percent 
disability rating.  

In June 2003, the Veteran requested an increased rating for 
his low back disability, then rated as 10 percent disabling 
under Diagnostic Code 5295.  

In a January 2004 rating decision, the RO granted an 
increased evaluation of 20 percent for low back strain 
effective September 5, 2002 under Diagnostic Code 5292.  The 
rating decision also granted separate service connection for 
neuropathy, right lower extremity and neuropathy, left lower 
extremity each with a 10 percent rating. 

The 20 percent evaluation currently assigned under Diagnostic 
Code 5292 for the Veteran's lower back disability 
contemplates intervertebral disc syndrome characterized by 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks in the last twelve months. 

Rating criteria governing the evaluation of spine 
disabilities were revised effective September 23, 2002 and 
September 26, 2003.

The old regulations in effect during the time period under 
consideration afforded a 20 percent evaluation for moderate 
limitation of lumbar motion and a 40 percent evaluation for 
severe limitation of lumbar motion under Diagnostic Code 
5292.  

Under Diagnostic Code 5295, lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position was afforded a 20 
percent evaluation.  

Under Diagnostic Code 5293, a 40 percent evaluation was 
afforded for intervertebral disc syndrome for severe symptoms 
with recurring attacks with symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. 

Higher evaluations were also afforded under Diagnostic Code 
5292 for a limitation of motion greater than moderate; under 
Diagnostic Code 5286 and 5289 for ankylosis of the entire or 
lumbar spine, respectively; and for severe lumbosacral strain 
characterized by listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion under Diagnostic Code 
5295.  Diagnostic Code 5285 afforded higher evaluations for 
residuals of fractured vertebrae and also directed that an 
additional 10 percent would be warranted for demonstrable 
deformity of a vertebral body.  

Under the criteria revised effective September 23, 2002, 
Diagnostic Code 5293 instructed that symptoms of 
intervertebral disc syndrome shall be evaluated on the basis 
of total duration of incapacitating episodes over the past 12 
months or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Note (1) following Diagnostic Code 5293 reflects that, for 
the purpose of evaluations under Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
'Chronic orthopedic and neurological manifestations' means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2) following Diagnostic Code 5293 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be separately evaluated 
using criteria for the most appropriate neurological 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002. 

Effective September 26, 2003, the criteria concerning 
intervertebral disc syndrome rated on the basis of 
incapacitating episodes remained the same but were 
reclassified as Diagnostic Code 5243.  To warrant a rating 
higher than 20 percent based on intervertebral disc syndrome, 
there must be medical evidence that the Veteran's low back 
disability is characterized by incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective prior to September 26, 2003, and Diagnostic Code 
5243, effective September 26, 2003.

Effective September 26, 2003, the General Rating Formula for 
Disease and Injuries of the Spine requires that a back 
disability be evaluated under whichever method results in the 
higher evaluation, when all disabilities are combined, under 
38 C.F.R. § 4.25, and the spine is to be evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the General Rating 
Formula, a 20 percent evaluation contemplated forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
would be assigned where forward flexion of the lumbar spine 
is limited to 30 degrees or less or there is favorable 
ankylosis of the thoracolumbar spine.  A 50 percent 
evaluation would be assigned if the medical evidence shows 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a 100 percent evaluation would be assigned for unfavorable 
ankylosis of the entire spine.

Note (1) following the General Rating Formula stipulates that 
any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code. Note (2) reflects that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Note (4) 
indicates that range of motion measurements should be rounded 
to the nearest five degrees.  Note (5) stipulates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235 through 5242, effective September 26, 2003.

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA must consider whether the 
revised or the old criteria are more favorable to the 
Veteran.  If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. Section 5110(g) can be no 
earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 
3.114.

As noted above, Diagnostic Code 5243, under which the 
Veteran's lower back disability is currently evaluated, 
affords a higher, 40 percent, evaluation for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  The 
Veteran does not meet these criteria, as the medical evidence 
does not show that he has been prescribed bedrest by a 
physician or required treatment by a physician for a period 
greater than four weeks.  The Veteran reported zero 
incapacitating episodes at each of his VA examinations. 

The medical evidence also does not show that higher 
evaluations are warranted under the General Rating Formula 
for the spine or Diagnostic Code 5237-5242 of the new 
criteria.  The medical evidence does not show findings of the 
thoracolumbar spine measured at 30 degrees or less, or of 
ankylosis of the thoracolumbar spine or entire spine-either 
favorable or unfavorable.  
Rather, VA examinations conducted in August 2003, March 2006 
and August 2008 show limitation of the Veteran's lumbosacral 
spine was measured at 48 degrees forward flexion, 9 degrees 
extension, 15 degrees bilateral lateral rotation, and 46 
degrees bilateral lateral flexion at its most limited, with 
consideration for pain and pain on motion.  No ankylosis, 
favorable or unfavorable, was noted.  Repeated motion was 
observed to produce minimal limitation of motion or increased 
pain.  The Veteran walked without a limp or assistance 
device.  There were no spasms and only mild tenderness of the 
lumbar spine.  

Clinical findings throughout show no evidence of spinal 
stenosis, bony destruction, herniated discs or signs of 
narrowing disc space.  March 2006 clinical findings found 
mild narrowing of intervertebral disk spaces throughout the 
lumbar region
 
As to the separate, compensable evaluation of associated 
objective neurological abnormalities, the Veteran was 
separately service connected for neuropathy of the left lower 
extremity associated with low back strain and neuropathy of 
the right lower extremity associated with low back strain, 
and the ratings are not currently on appeal.   

Prior to September 23, 2002, Diagnostic Code 5292 allowed for 
the assignment of a higher, 40 percent, rating upon a showing 
of severe symptoms characterized by recurring attacks of 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  However the medical evidence does not establish that 
the Veteran's lower back disability is manifested by more 
than moderate, recurring attacks of intervertebral syndrome.  
In fact, the medical evidence establishes only pain and 
slight limitation of motion.

Under the old criteria, higher evaluations could also be 
warranted for limitation of motion greater than moderate; 
ankylosis; residuals of fractured vertebrae; and severe 
lumbosacral strain under Diagnostic Codes 5292, 5285, 5286 
and 5295.  An additional 10 percent evaluation could also be 
warranted for demonstrable deformity of a vertebral body.  

Diagnostic Codes 5292 and 5289, which govern limitation of 
lumbar spine motion, allowed a 40 percent evaluation for 
limitation of lumbar spine motion that was severe, and a 40 
percent evaluation for favorable ankylosis of the lumbar 
spine.  However, neither severe limitation nor favorable 
ankylosis is shown.

Nor does the medical evidence demonstrate that the required 
manifestations for any of the other potentially applicable 
diagnostic codes are present.  First, the medical evidence 
demonstrates limitation of motion of the lumbar spine under 
the old criteria to be no more than moderate, and there are 
no findings of ankylosis.  Second, the medical evidence does 
not demonstrate that the Veteran has residuals of fractured 
vertebrae, or that he manifests deformed vertebrae.  There 
are no findings of abnormal mobility on forced motion.  
Finally, there are no findings of listing of the whole spine 
to the opposite site, a positive Goldthwaite's sign, or 
marked limitation of forward bending.  

Hence, the medical evidence does not support a higher 
evaluation for the Veteran's low back strain under either the 
new or old criteria, under any of the above discussed 
potentially applicable diagnostic codes.



The preponderance of the evidence is against the claim for 
entitlement to a current evaluation  greater than 20 percent 
for low back strain; there is no doubt to be resolved; and an 
evaluation greater than 20 percent for the low back strain is 
not warranted. 

In evaluating the Veteran's service-connected lower back 
disability, the disabling effects of pain and weakness were 
considered with respect to the old criteria.  The Veteran's 
complaints of pain and painful motion, and the examiners' 
observations of pain and painful motion were considered in 
the level of impairment and loss of function attributed to 
the Veteran's lower back disability, and are reflected in the 
evaluations assigned and herein confirmed.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Extraschedular Evaluation

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  However, there has been no showing that the 
service-connected low back disability has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular scheduler 
standards.  There is no doubt that the Veteran has impairment 
of the back which results in daily activity restrictions.  
However, the regular scheduler criteria contemplate the 
symptomatology shown in this case.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  In essence, the evidence does not 
demonstrate an exceptional or unusual disability picture 
which renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration of 
an extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to an increased rating greater than 20 percent 
for low back strain is denied. 


REMAND

In August 2007, the claim for entitlement to an increased 
rating for Morton's neuroma with osteoarthritis of the first 
metatarsophalangeal joint, right foot from March 11, 2006 was 
remanded by the Board for a VA examination and subsequent 
readjudication by the RO and the Veteran was to be provided a 
supplemental statement of the case in the event that the 
benefit was not granted.  A VA examination was conducted; 
however, the claim was never readjudicated by the RO.  Nor 
was a supplemental statement of the case issued. 

The Board is obligated by law to ensure that the RO complies 
with its directives. Compliance by the RO is neither optional 
nor discretionary.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for an increased 
rating for Morton's neuroma with 
osteoarthritis of the first 
metatarsophalangeal joint, right foot from 
March 11, 2006.  In the event that the 
benefit is not granted, provide the 
Veteran and his representative a 
supplemental statement of the case and the 
opportunity to respond thereto. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


